Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on March 31, 2022, with respect to the rejection of claims 9-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph, claims 9-12 under 35 U.S.C. 101 as the claimed invention being directed to an abstract idea, claims 9-10, 12-13, 15 and 16 under 35 U.S.C. 102(a)(2) as being anticipated by Merassi et al. (U.S.PAP 2008/0011080, hereon Merassi) and claim 11 under 35 U.S.C. 103 have been fully considered and are accepted.  Therefore, the rejection under 35 U.S.C. 102 and 103, and under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Merassi in view of Franke et al. (U.S. PAP 2011/0050251, hereon Franke). The rejection of claims 9-12 under 35 U.S.C. 101 has been maintained. The Examiner acknowledges the cancellation of claims 1-8. Claims 9-16 are pending in the application. 
Explanation of Rejection 
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 9-12: the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea that is human thought process/mathematical concept. This judicial exception is not integrated into a practical application because no significantly more concept is included in the claims. However, the claim recites a series of steps and therefore is a process. 
In section 2A, Prong 1: a judicial exception is noted or recited. The claim a method for applying a linearization process to acceleration value, as governed by the equation noted in claim 11 of the instant application. The linearization limitation, including the translation and linearization process as drafted is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind and/or a mathematical algorithm per se. The method as noted in the preamble if simply a guideline for operating a micromechanical inertial sensor. This guideline, considering the subsequent steps suggests that those following steps are a human thought process and/or mathematical algorithm. With regard to claim 10, other than reciting “by a computer” nothing in claim 1 precludes the steps noted above from practically being performed in the human mind and/or as being considered mathematical abstract. With regard to claim 11: the instant claim is stating the linearization equation. With regard to claim 12: very similar to the rational noted with regard to claim 10. 
In prong 2: do claims 9-12 include additional elements, which is the computer, hardware and software elements noted in the dependent claims are recited at a high level of generality. These generic hardware and software or computer program product are no more than a mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they don’t impose any meaningful limits on practicing the abstract idea. Therefore, claims 9-12 are directed to the abstract idea.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Merassi in view of Franke
In reference to claim 9: Merassi discloses a method for operating a micromechanical inertial sensor (see Merassi, paragraph [0019] and Fig. 1) the method comprising: 
Translating an acceleration into a deflection of two detection electrodes that are displaced in opposite directions (see Merassi, paragraph [0026]); 
Ascertaining a difference in a spacing of the two detection electrodes (see Merassi, paragraph [0026], distance between the plates varies and also paragraph [0028], note: the acceleration sensors are arranged in three-dimensional configuration); 
Converting the difference in the spacing into an acceleration value using a scaling factor (see Merassi, paragraphs [0043] – [0045], especially considering the establishment of the difference in capacitance between the detection capacitance and the reference capacitance establishes the scaling factor per se.); and 
Applying a linearization process to the acceleration value (see Merassi, paragraph [0045], note: the detection of the acceleration as a function of the capacitance variation formed by the first and second electrode, and an ordinary skill in the art has already figured out controlling the capacitance value to some degree creates a frame work to utilize linearization as it related to the acceleration corresponding the distance separation between the two electrodes, see paragraph [0030]).
However, Merassi is silent having a characteristic curve of the micromechanical inertial sensor to the acceleration value. 
Franke discloses a characteristic curve of the micromechanical inertial sensor to the acceleration value (see Franke, paragraphs [0003-0004] and [0040]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for operating a micromechanical inertial sensor by a linearization process as taught by Merassi and incorporate a characteristic curve of a micromechanical inertial sensor to the acceleration value as discussed in Franke in order minimize the quadratic dependency on electrostatic force from the voltage so that a better relationship between the acceleration or force value and the deflection of the electrodes would be better stablished through an optimization of the electrodes in the parallel arrangement in which one would be able to control  the dynamic range of the nonlinear characteristic curve.   
With regard to claim 10: Merassi in view of Franke further teaches that the linearization process is carried out by a computer (see Merassi, Fig. 4, a portable apparatus with free fall detection device and paragraph [0041]).
With regard to claim 11: Merassi in view of Franke further teaches that the linearization process processes the acceleration values through a mathematical algorithm; however, it doesn’t carry out the way it is described in the instant claim. However, the variables, coefficients and the expression as described in the instant application does similar function as Merassi computation method. Therefore, it would be considered as a design choice.
With regard to claim 12: Merassi in view of Franke further teaches that the method being carried out at least partly in hardware and at least partly as a computer program product (see Merassi, paragraph [0041]).
In reference to claim 13: Merassi teaches a micromechanical inertial sensor (see Merassi, paragraph [0019], Figs. 4 and 5), comprising: 
A translating device to translate an acceleration into a deflection of two detection electrodes that are displaced in opposite directions (see Merassi, paragraph [0026] and Figs 4 and 5); 
An ascertaining device to ascertain a difference in the spacing of the two detection electrodes (see Merassi, paragraph [0026], distance between the plates varies and also paragraph [0028], note: the acceleration sensors are arranged in three-dimensional configuration); 
A converting device to convert the difference in spacing into an acceleration value using a scaling factor (see Merassi, paragraphs [0043] – [0045], especially considering the establishment of the difference in capacitance between the detection capacitance and the reference capacitance establishes the scaling factor per se.); and 
A linearization device to apply a linearization process to the acceleration value (see Merassi, Figs. 4, 5 and paragraph [0045], note: the detection of the acceleration as a function of the capacitance variation formed by the first and second electrode and an ordinary skill in the art has already figured out controlling the capacitance value to some degree creates a frame work to utilize linearization as it related to the acceleration corresponding the distance separation between the two electrodes, see paragraph [0030]).
With regard to claim 14: Merassi in view of Franke further teaches that the micromechanical inertial sensor includes a micromechanical acceleration sensor or a micromechanical rotational rate sensor (see Merassi, paragraph [0019]).
In reference to claim 15: Merassi teaches a method for producing a micromechanical inertial sensor (see Merassi, paragraph [0019], Figs. 4 and 5), the method comprising: 
Providing a translating device to translate an acceleration into a deflection of two detection electrodes that are displaced in opposite directions see Merassi, paragraph [0026] and Figs 4 and 5); 
Providing an ascertaining device to ascertain a difference in the spacing of the two detection electrodes (see Merassi, paragraph [0026], distance between the plates varies and also paragraph [0028], note: the acceleration sensors are arranged in three-dimensional configuration); 
Providing a converting device to convert the difference in spacing into an acceleration value using a scaling factor (see Merassi, paragraphs [0043] – [0045], especially considering the establishment of the difference in capacitance between the detection capacitance and the reference capacitance establishes the scaling factor per se.); and 
Providing a linearization device to apply a linearization process to the acceleration value (see Merassi, Figs. 4, 5 and paragraph [0045], note: the detection of the acceleration as a function of the capacitance variation formed by the first and second electrode and an ordinary skill in the art has already figured out controlling the capacitance value to some degree creates a frame work to utilize linearization as it related to the acceleration corresponding the distance separation between the two electrodes, see paragraph [0030]).
However, Merassi is silent having a characteristic curve of the micromechanical inertial sensor to the acceleration value. 
Franke discloses a characteristic curve of the micromechanical inertial sensor to the acceleration value (see Franke, paragraphs [0003-0004] and [0040]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for operating a micromechanical inertial sensor by a linearization process as taught by Merassi and incorporate a characteristic curve of a micromechanical inertial sensor to the acceleration value as discussed in Franke in order minimize the quadratic dependency on electrostatic force from the voltage so that a better relationship between the acceleration or force value and the deflection of the electrodes would be better stablished through an optimization of the electrodes in the parallel arrangement in which one would be able to control  the dynamic range of the nonlinear characteristic curve.
In reference to claim 16: Merassi teaches a non-transitory computer readable medium having a computer program, which is executable on a processor (see Merassi, Figs. 4 and 5, paragraph [0041]), comprising: 
A program code arrangement having program code for operating a micromechanical inertial sensor (see Merassi, paragraph [0041]), by performing the following: 
Translating an acceleration into a deflection of two detection electrodes that are displaced in opposite directions (see Merassi, paragraph [0026] and Figs 4 and 5); 
Ascertaining a difference in a spacing of the two detection electrodes (see Merassi, paragraph [0026], distance between the plates varies and also paragraph [0028], note: the acceleration sensors are arranged in three-dimensional configuration); 
Converting the difference in the spacing into an acceleration value using a scaling factor (see Merassi, paragraphs [0043] – [0045], especially considering the establishment of the difference in capacitance between the detection capacitance and the reference capacitance establishes the scaling factor per se.); and 
Applying a linearization process to the acceleration value (see Merassi, Figs. 4, 5 and paragraph [0045], note: the detection of the acceleration as a function of the capacitance variation formed by the first and second electrode and an ordinary skill in the art has already figured out controlling the capacitance value to some degree creates a frame work to utilize linearization as it related to the acceleration corresponding the distance separation between the two electrodes, see paragraph [0030]).
However, Merassi is silent having a characteristic curve of the micromechanical inertial sensor to the acceleration value. 
Franke discloses a characteristic curve of the micromechanical inertial sensor to the acceleration value (see Franke, paragraphs [0003-0004] and [0040]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for operating a micromechanical inertial sensor by a linearization process as taught by Merassi and incorporate a characteristic curve of a micromechanical inertial sensor to the acceleration value as discussed in Franke in order minimize the quadratic dependency on electrostatic force from the voltage so that a better relationship between the acceleration or force value and the deflection of the electrodes would be better stablished through an optimization of the electrodes in the parallel arrangement in which one would be able to control  the dynamic range of the nonlinear characteristic curve.
Response to Argument
As noted above, Applicant’s arguments, see amendment, filed on March 31, 2022, with respect to the rejection of claims 9-12 under 35 U.S.C. 101 has been maintained. Furthermore, upon further consideration, a new ground(s) of rejection is made in view of Merassi in view of Franke.
Rejection under 35 U.S.C. 101
Applicants amendment to claims 9-12:  the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea that is human thought process/mathematical concept. This judicial exception is not integrated into a practical application because no significantly more concept is included in the claims as amended.
Claim rejection – 35 U.S.C. 103
Merassi in view of Franke teaches the feature of “applying a linearization process of characteristic curve of a micromechanical inertial sensor to the linearization value. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857